DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1 and 8, and claims 5-7, 9-10, and 18-20 based on their dependencies to independent claims 1 and 8, been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
4.	Applicant has suggested that the amendment of claim 1 to recite “a fluid cavity located between the inner expandable member and the outer expandable member, wherein the fluid cavity is fluid impermeable” (emphasis added) overcomes the previous U.S.C. 102 rejection relying on Rioux WO 2016/176567 (herein referred to as “Rioux”).  While Rioux does contain an ablation device with an expandable member, a fluid cavity, and a heating element (Fig. 4, ref num 200; Figs. 6-7A, ref num 214; Figs 6-7A, ref num fluid impermeable.  However, by further limiting the fluid cavity, the scope of the invention has shift and demands a new search and rejection, which is described below in the current action.
5.	Applicant has suggested that the amendment of claim 8 to recite “a heating element disposed on a surface of the fluid cavity”, which differs from the previous recitation of the “heating element located inside of the fluid cavity” (emphasis added), to overcome the previous U.S.C. 102 rejection relying on Rioux.  Rioux does contain an ablation device with an expandable member, fluid cavity, and heating element (Fig. 4, ref num 200; Figs. 6-7A, ref num 214; Figs 6-7A, ref num 206, respectively).  The applicant has suggested that the heating element (Figs. 6-7A, ref num 206) is not “disposed on a surface” of the fluid cavity.  The fluid cavity was previously defined as the chamber that is defined as there between the inner and outer balloons (Rioux pg. 11 lines 14-15).  Therefore, the cavity would have surfaces anywhere between the inner surface of the outer balloon and the outer surface of the inner balloon (see Fig. 7A, outer balloon ref num 204 and inner balloon ref num 202; as shown in Fig. 7B, it is shown that the heating element resides in the defined cavity between the inner and outer balloon, and therefore is disposed on a surface of the fluid cavity).  Therefore, the previous rejection for claim 8 stands.
6.	Applicant’s arguments, see pg. 6, filed 07/26/2021, with respect to the rejection(s) of claim(s) 4 under U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made as claim 4 relies upon the 

Claim Rejections - 35 USC § 103
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
8.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux WO 2016/176567 (herein referred to as “Rioux”) and in view of Lane U.S. 2002/0045893 (herein referred to as “Lane”) and Rajagopalan U.S. 2020/0060942 (earliest filing date 11/10/2016; herein referred to as “Rajagopalan”).
9.	Regarding Claim 1, Rioux teaches a medical device comprising:
An expandable member (Fig. 4, ref num 200) comprising an inner expandable member (Figs. 5-7, ref num 202) and an outer expandable member (Figs. 5-7, ref num 204)
A fluid cavity located between the inner expandable member and the outer expandable member (Figs 6-7A ref num 214)
A heating element located inside of the fluid cavity (Figs. 6-7A ref num 206).
However, Rioux fails to teach the fluid cavity being impermeable.
Lane teaches a medical device comprising: an expandable member (para 0015 “catheter also includes an expandable member”) comprising an inner expandable member and an outer expandable member (para 0015 “member having inner and outer surfaces”; para 0079 “the inner balloon 860 thereby expands”; the outer balloon is inherently expandable as it is known in the art for the balloon catheters to expand);
	A fluid cavity (Fig. 13, ref num 870) wherein the fluid cavity is fluid impermeable (para 0015 “a cooling chamber having a fluid impermeable inner and outer surfaces”).  By having the fluid cavity be impermeable, it reduces the risks of leaks within the device (para 0010). Lane also discusses that the lumen may contain heating elements (para 0068), but fails to teach that the heating elements are located inside the fluid cavity.  
	Rajagopalan also teaches a medical device (Fig. 14, ref num 130) in which there are two expandable elements, an inner and outer (Fig. 14, ref num 136b and 136a respectively), in which a functional member (Fig. 14, ref num 139, here the functional element can be a heating element; para 0205 “one or more functional elements 109, 119…selected from the group consisting of: an energy converting transducer, a heating element”) can reside between the inner and outer balloons, where the fluid cavity resides.(para 0443 “a functional element 139 positioned in, on, and/or within 136a, and/or functional element 139 positioned in, on and/or within inner chamber 136b”).  Rajagopalan also has a fluid chamber in which no fluid escapes from (see Fig. 14, ref num 146).  The functional element, as a heating element, serves to adjust the temperature of the fluids passing within the device (para 0179, 0467, while the discussion is about functional element 119, according to para 0205 the functional elements, including 139, could be a heating element).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lane to include the heating element be located inside the fluid cavity to maintain the temperature of the fluid within the device.
10.	Regarding Claim 2, Rioux teaches the inner expandable member (ref num 202) comprises a cavity (cavity within 202)
	Wherein the cavity is configured to fluidly connect to a first fluid source (ref num 24a, pg. 10 lines 14-17) and the fluid cavity is configured to fluidly connect to a second fluid source (ref num 24b).
11.	Regarding Claim 3, Rioux teaches the fluid cavity is free of fluid communication with the cavity (ref num 214 and ref num 24a which delivers fluid within ref num 202, there is no exchange of fluids between the cavities).
12.	Regarding Claim 4, Rioux teaches the inner expandable member comprises an outer surface (Fig. 7A, ref num 202, has an outer surface), and the heating element is within the outer surface (Fig. 7A, ref num 206).
	However, Rioux fails to teach the heating element on the outer surface.
Rajagopalan also teaches a medical device (Fig. 14, ref num 130) in which there are two expandable elements, an inner and outer (Fig. 14, ref num 136b and 136a respectively), in which a functional member (Fig. 14, ref num 139, here the functional element can be a heating element; para 0205 “one or more functional elements 109, 119…selected from the group consisting of: an energy converting transducer, a heating element”) can reside between the inner and outer balloons, where the fluid cavity resides.(para 0443 “a functional element 139 positioned in, on, and/or within 136a, and/or functional element 139 positioned in, on and/or within inner chamber 136b”).  Rajagopalan also has a fluid chamber in which no fluid escapes from (see Fig. 14, ref num 146).  The functional element, as a heating element, serves to adjust the temperature of the fluids passing within the device (para 0179, 0467, while the discussion is about functional element 119, according to para 0205 the functional elements, including 139, could be a heating element).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lane to include the heating element be located inside the fluid cavity to maintain the temperature of the fluid within the device.

13.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux, Lane, and Rajaopalan, and in view of Carino WO 00/00100 (herein referred to as “Carino”).
14.	Regarding Claim 5, Rioux teaches a heating element (ref num 206).
However, Rioux fails to teach the heating element is a resistive heater.
Carino teaches a balloon ablation catheter in which the heating element (Fig. 3, ref num 120) in which it can be a resistive heater (pg. 12, lines 9-13).  This heats the fluid to a desired temperature as it enters the balloon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux in order to include that the heating element be a resistive heater as taught by Carino in order to heat the fluid in the balloon catheter to the desired temperature for proper application to the target tissue.
15.	Regarding Claim 6, Rioux teaches the expandable member (Fig. 4, ref num 200).  Rioux also teaches that the expandable member be expandable in the body (abstract, pg. 2 line 30-pg. 3 line 8).
However, Rioux fails to explicitly state that the expandable member is configured to expand and generally conform to an inside of a uterus.
Carino teaches an expandable member (Fig. 3, ref num 40) of the balloon ablation catheter is configured to expand and generally conform to an inside of a uterus (Fig. 3, ref num 400).  Since Rioux teaches that the catheter may be applied to different areas of the body, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux to include that the expandable member of the balloon catheter be applied to a uterus in order to treat that tissue.

16.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux, Lane, and Rajagopalan, and in view of Crozier U.S. 2017/0367760 (herein referred to as “Crozier”).
17.	Regarding Claim 7, Rioux teaches the fluid cavity (Figs 6-7A ref num 214) with a fluid inlet for deliver a fluid into the fluid cavity (ref num 24a).
	However, Rioux fails to teach the fluid cavity having a fluid outlet for withdrawing a fluid from the fluid cavity.
	Crozier teaches a balloon (Fig. 2, ref num 40) that is inflated and deflated by fluid conducted through the inlet and outlet lumens (Fig. 2, ref nums 23 and 24).  This inflow and outflow of fluid actuates the balloon to treat abnormal tissue and position the balloon as needed within the body (abstract, para 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux in order to include an outlet for fluid to withdraw the fluid out of the cavity to position the balloon as needed within the body.

18.	Claims 8 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux and in view of Rajagopalan.
19.	Regarding Claim 8, Rioux teaches a medical device comprising:	an expandable member (Fig. 4, ref num 200) comprising a cavity;
	A fluid cavity located inside of the cavity, the fluid cavity is configured to connected a fluid source to supply a fluid into the fluid cavity (ref num 214, Fig. 24a, 24b pg. 10 lines 14-17)
	A heating element located inside of the fluid cavity (Fig. 7A, ref num 206), the heating element is configured to connect to a power source to supply a power to the heating element (“coupled to the RF generator 20 via electrical line 26”) to generate heat and increase a temperature of the fluid inside of the cavity (capable of heating the fluid inside of the cavity).  Rioux fails to teach the heating element being disposed on a surface of the fluid cavity.
Rajagopalan also teaches a medical device (Fig. 14, ref num 130) in which there are two expandable elements, an inner and outer (Fig. 14, ref num 136b and 136a respectively), in which a functional member (Fig. 14, ref num 139, here the functional element can be a heating element; para 0205 “one or more functional elements 109, 119…selected from the group consisting of: an energy converting transducer, a heating element”) can reside between the inner and outer balloons, where the fluid cavity resides.(para 0443 “a functional element 139 positioned in, on, and/or within 136a, and/or functional element 139 positioned in, on and/or within inner chamber 136b”).  Rajagopalan also has a fluid chamber in which no fluid escapes from (see Fig. 14, ref num 146).  The functional element, as a heating element, serves to adjust the temperature of the fluids passing within the device (para 0179, 0467, while the discussion is about functional element 119, according to para 0205 the functional elements, including 139, could be a heating element).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux to include the heating element be located inside the fluid cavity to maintain the temperature of the fluid within the device.
20.	Regarding Claim 11, Rioux teaches the expandable member (Fig. 4, ref num 200) comprises an outer expandable member (Fig. 5, ref num 204) and an inner expandable member (Fig. 5, ref num 202) located inside of the outer expandable member (see Fig. 5, the exploded view, and Fig. 6), the fluid cavity (ref num 214) is located between the outer expandable member and inner expandable member (see Fig. 7A).
21.	Regarding Claim 12, Rioux teaches the fluid cavity is defined between an outer surface of the inner expandable member and an inner surface of the outer expandable member (see Fig. 7A, ref num 214, 202, 204).
22.	Regarding Claim 13, Rioux teaches the heating element (ref num 206) is disposed on the outer surface of the inner expandable member (Fig. 7A)
23.	Regarding Claim 14, Rioux teaches the heating element (ref num 206) is disposed on the inner surface of the outer expandable member (Fig. 7A).
24.	Regarding Claim 15, Rioux teaches the cavity is fluidly isolated from the fluid cavity (inner cavity of inner expandable member 202 is isolated from ref num 214).
25.	Regarding Claim 16, Rioux teaches the cavity is in fluid communication with a second fluid source (ref num 24b).
26.	Regarding Claim 17, Rioux teaches the expandable member (Fig. 4, ref num 200) is configured to expand and conform to an inner surface of a body cavity (abstract, pg. 2, line 30-pg. 3, line 8).

27.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux and Rajagopalan, and in view of Crozier.
28.	Regarding Claim 9, Rioux teaches the fluid cavity (Figs 6-7A ref num 214) with a fluid inlet for deliver a fluid into the fluid cavity (ref num 24a).
	However, Rioux fails to teach the fluid cavity having a fluid outlet for withdrawing a fluid from the fluid cavity.
	Crozier teaches a balloon (Fig. 2, ref num 40) that is inflated and deflated by fluid conducted through the inlet and outlet lumens (Fig. 2, ref nums 23 and 24).  This inflow and outflow of fluid actuates the balloon to treat abnormal tissue and position the balloon as needed within the body (abstract, para 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux in order to include an outlet for fluid to withdraw the fluid out of the cavity to position the balloon as needed within the body.

29.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux, and Rajaopalan, and in view of Carino.
30.	Regarding Claim 10, Rioux teaches a heating element (ref num 206).
However, Rioux fails to teach the heating element is a resistive heater.
Carino teaches a balloon ablation catheter in which the heating element (Fig. 3, ref num 120) in which it can be a resistive heater (pg. 12, lines 9-13).  This heats the fluid to a desired temperature as it enters the balloon.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux in order to include that the heating element be a resistive heater as taught by Carino in order to heat the fluid in the balloon catheter to the desired temperature for proper application to the target tissue.

31.	Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rioux and in view of Carino.
32.	Regarding Claim 18, Rioux as modified teaches a method comprising: 
	Inserting the medical device of claim 10 in to a body cavity (see rejections above for claims 8 and 10 respectively);
	Inflating the cavity (pg. 10, lines 12-19);
	Delivering the fluid into the fluid cavity (pg. 11, lines 20-23); and
	Supplying power to the heating element (“coupled to the RF generator 20 via electrical line 26”)
	Rioux fails to teach to generate heat to increase a temperature of the fluid.
However, Carino teaches generating heat to increase a temperature of the fluid (pg. 12, lines 9-13). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux in order to include that the heating element as taught by Carino in order to heat the fluid in the balloon catheter to the desired temperature for proper application to the target tissue.
33.	Regarding Claim 19, Rioux fails to teach the heat generated by the increase of the temperature of the fluid is transferred to tissue surrounding the body cavity.
	Carino teaches the heat generated by the increase of the temperature of the fluid is transferred to tissue surrounding the body cavity (pg. 13, lines 15-28).  By increasing the temperature of the fluid, the tissue is also heated in order to treat the target tissue (pg. 13, lines 15-28).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux in order to include that as the fluid was heated in the catheter, that the target tissue also be raised to a temperature in order to treat that target tissue.

34.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rioux and Carino, and in view of Crozier.
35.	Regarding Claim 20, Rioux teaches the fluid cavity (Figs 6-7A ref num 214) with a fluid inlet for deliver a fluid into the fluid cavity (ref num 24a).
	However, Rioux fails to teach the fluid cavity having a fluid outlet for withdrawing a fluid from the fluid cavity.
	Crozier teaches a balloon (Fig. 2, ref num 40) that is inflated and deflated by fluid conducted through the inlet and outlet lumens (Fig. 2, ref nums 23 and 24).  This inflow and outflow of fluid actuates the balloon to treat abnormal tissue and position the balloon as needed within the body (abstract, para 0078).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Rioux in order to include an outlet for fluid to withdraw the fluid out of the cavity to position the balloon as needed within the body.

Conclusion
36.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
37.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNIE L PATTON whose telephone number is (571)272-3846. The examiner can normally be reached Monday-Friday (alternate Fridays) 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL W FOWLER/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        



/ANNIE L PATTON/           Examiner, Art Unit 3794